Citation Nr: 1438646	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-24 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional special monthly compensation (SMC) based upon aid and attendance.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from August 1949 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is currently in receipt of SMC under the provisions of 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(2)(ii) at a rate equal to 38 U.S.C.A. 
§ 1114(m) on account of his sole service-connected disability of charioretinitis, both eyes (right eye no light perception, left eye constricted to 6 degrees), resulting in blindness of one eye with 5/200 visual acuity or less and blindness of the other eye having no light perception contemplates disability resulting from loss of vision.


CONCLUSION OF LAW

Additional SMC based upon aid and attendance is not warranted.  38 U.S.C.A. 
§§ 1114, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2011 letter, sent prior to the initial unfavorable decision issued in October 2011, advised the Veteran of the evidence and information necessary to substantiate his SMC claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Board notes that VA treatment records and a June 2011 aid and attendance VA examination report were obtained and considered.  The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits as of June 1979, but the records regarding this award do not appear to be of record.  Also, VA treatment records dated subsequent to August 2011 are not contained in the record, despite the RO's indication that records dated through July 2012 were considered.  However, as will be discussed herein, the Veteran is currently in receipt of SMC at the (m) rate based on his sole service-connected disability of charioretinitis, both eyes (right eye no light perception, left eye constricted to 6 degrees), resulting in blindness of one eye with 5/200 visual acuity or less and blindness of the other eye having no light perception contemplates disability resulting from loss of vision.  In order to be considered for a higher SMC rate based on aid and attendance, he would need to be in receipt of SMC at the (o) rate or the maximum (p) rate; however, as will be discussed herein, neither criteria are present.  Therefore, it is not necessary to request records from SSA or obtain outstanding VA treatment records with regard to this claim as such are irrelevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").

Moreover, VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  Therefore, the Board finds that there is no further duty to notify or assist the Veteran in this matter.

II. Analysis

The Veteran is seeking additional SMC benefits based on aid and attendance.  The record shows that the Veteran has been legally blind since approximately 1979.  He contends that he used to be dependent on his wife for all of his needs but that she developed dementia and was placed in a nursing home in September 2008.  In his September 2012 substantive appeal, he reported that, in addition to being blind, he had trouble controlling his bowel and bladder.  He indicated that he was taking four medications but that he ignored the directions for taking these medications due to his blindness.  He also indicated that he almost set his house on fire trying to cook.  

In connection with this claim, the Veteran was afforded a VA examination for housebound status or permanent need for regular aid and attendance in June 2011.  This examination report shows a diagnosis of "legal blindness" and notes that the Veteran's corrected vision is 20/400 (10/200) in the left eye and "no light perception" in the right eye.  In this regard, while the June 2011 VA examiner noted that the Veteran was able to feed himself and was able to bathe himself and tend to other hygiene needs, he also noted that the Veteran was not able to prepare his own meals as he had "great difficulty doing because of blindness."  It was also noted that the Veteran had intermittent loss of bowel control, which the Board notes is not service-connected, and that the Veteran's visual impairment negatively impacted his ability to be completely independent.  It was noted that the Veteran left home three to four times per week, when he was able to get someone to drive him.  

VA treatment records show that the Veteran is independent in his activities of daily living, including bathing, dressing, toileting, transferring, continence, and feeding.  The most recent record dated in August 2011 reflects that his right eye visual acuity resulted in no light perception and his left eye resulted in 4/100 visual acuity.

SMC is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  In this regard, the rate amounts increase the later in the alphabet the letter appears (except for the (s) rate). SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).  Subsection (l) provides for SMC based on the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of SMC permitted.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for SMC rates in between the different subsections, i.e., "intermediate" rates. 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). Subsection (r) authorizes a special aid and attendance rate. 38 U.S.C.A. § 1114(r) ; 38 C.F.R. § 3.350(h). Subsection (s) authorizes SMC for housebound status.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

In this case, service connection is in effect for charioretinitis, both eyes (right eye no light perception, left eye constricted to 6 degrees), rated as 100 percent disabling. Additionally, the Veteran is currently in receipt of SMC under the provisions of 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(2)(ii) at a rate equal to 38 U.S.C.A. 
§ 1114(m) on account of blindness of one eye with 5/200 visual acuity or less and blindness of the other eye having no light perception contemplates disability resulting from loss of vision.

The Board observes that 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(2)(iii) provide for a higher rating of SMC if there is blindness of one eye having only light perception and anatomical loss of, or blindness having no light perception in the other eye, at a rate between 38 U.S.C.A. § 1114(m) and (n).  Higher rates of SMC based on blindness are only permitted if there is an additional service-connected disability resulting in deafness, loss or loss of use of an extremity.  However, as indicated previously, the Veteran is service-connected only for his bilateral eye disability.

Additional special monthly compensation is available under the provisions of 38 U.S.C.A. § 1114(o) if an individual establishes entitlement to two or more rates of special monthly compensation (no condition being considered twice) provided in 38 U.S.C.A. §§ 1114(l) through (n).  In this case, the Veteran is receiving SMC at the (m) rate based on his service-connected bilateral eye disability.  As such, he would need to show entitlement to a second rate of SMC at the rates from (l) through (n), which includes regular aid and attendance at the (l) rate, based on a service-connected disability other than his bilateral eye disability; however, as indicated previously, charioretinitis of both eyes is his sole service-connected disability.  Therefore, he is not entitled to a higher rate of SMC at the (o) rate. 

A Veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h)(1).  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  

Additionally, 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h)(2) provides that a Veteran receiving compensation at the intermediate rate between 38 U.S.C.A. 
§ 1114(n) and (o) plus SMC under 38 U.S.C.A. § 1114(k) who establishes a factual need for regular aid and attendance or a higher level of care is also entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352(b).  

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified at 38 U.S.C.A. § 1114(r)(1).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. 
§ 3.350(h)(3).

38 C.F.R. § 3.352(a) provides that the basic criteria for regular aid and attendance includes an inability of claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his/her daily environment. "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.   

38 C.F.R. § 3.352(b) provides that the basic criteria for the higher level aid and attendance allowance if all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in paragraph (a); and (iii) the Veteran needs a "higher level of care" than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care, the Veteran would require hospitalization, nursing home care, or other residential institutional care.  The need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(2).

In the instant case, the record shows that the Veteran is not in receipt of SMC at the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or the intermediate rate between 38 U.S.C.A. § 1114(n) and (o) plus SMC under 38 U.S.C.A. § 1114(k).  In this regard, as discussed previously, the Veteran is currently receiving SMC at the (m) rate based on 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(2)(ii).  However, such rate is not the maximum rate under 38 U.S.C.A. § 1114(p) for blindness.  In this regard, such statue and 38 C.F.R. § 3.350(f)(2)(iii) provide for a higher rating of SMC if there is blindness of one eye having only light perception and anatomical loss of, or blindness having no light perception in the other eye, at a rate between 38 U.S.C.A. § 1114(m) and (n).  Moreover, as previously discussed, he is not entitled to SMC at the (o) rate as he is not entitled to two or more rates of SMC with no condition being considered twice provided in 38 U.S.C.A. §§ 1114(l) through (n).  Therefore, as the Veteran does not meet the threshold requirements for a higher rate of SMC based on aid and attendance, the Board need not consider whether he has demonstrated a factual need for regular aid and attendance or a higher level of care as defined in 38 C.F.R. § 3.352.

While the Board is sympathetic to the Veteran's and his wife's current conditions, he does not meet the criteria for additional SMC based on aid and attendance.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's SMC claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R.  § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	
ORDER

Additional SMC based upon aid and attendance is denied.


	
____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


